Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/25/20 has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
09/25/20, which are in response to USPTO Office Action mailed on 06/25/20.
Applicant's arguments and amendments have been considered with the results that
follow: THIS ACTION IS MADE NON-FINAL.


Claim Rejections - 35 USC § 103

2.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed  or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

3. 	Claims 1-5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oslake et al. (US 2008/0262823 A1) in view of Park et al. (US 2007/0213967 A1).
 
 	Regarding claim 1, Oslake teaches a method comprising:
 	selecting, by a computing device, one of a workload parameters associated with a parent data sample set based on application of one or more modeling techniques, (See Oslake paragraph [0068] Model training involves filtering the historical data collected from the operational scenario at block 602, and deriving resource costs and workload transformations from the filtered data);
 	partitioning, by the computing device, the parent data sample set into a plurality of child data sample sets based on one or more policies associated with the selected one of the workload parameters, (See Oslake paragraph [0095], The workload maps are generated or modeled based on correlations determined by the training engine 322 from historical data. The workload transformations are applied to operations between parent and child nodes in a workflow dependency chain); 
 	Oslake does not explicitly disclose determining, by the computing device, a reduction in error associated with each of the plurality of child data sample sets 
	However Park teaches determining, by the computing device, a reduction in error associated with each of the plurality of child data sample sets associated with each of the plurality of child data sample sets, (See Park paragraph [0048], the alignment parameters are only computed/adjusted every "N" iterations of adjustment of the model parameters…reduction of the calibration process, See Park See paragraph [0049], the run time for the calibration process versus the reduction in error), recursively partitioning, by the computing device, each of the plurality of child data sample sets into a plurality of additional child data sample sets until the determined reduction in error is less than their corresponding stored tolerance parameter, (See Park See paragraph [0047]-[0048],   the process proceeds to Step 46 to determine if the current iteration number is greater than "N". If the answer is no, the process proceeds to Step 48, where the current iteration number is updated by "1", and then to Step 50 in which the non-alignment parameters (i.e., the model parameters) are updated in an effort to reduce the error).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify determining, by the computing device, a reduction in error associated with each of the plurality of child data sample sets associated with each of the plurality of child data sample sets, recursively partitioning, by the computing device, each of the plurality of child data sample sets into 
	
 	Claims 7 and 13 recite the same limitations as claim 1 above. Therefore, claims 7 and 13 are rejected based on the same reasoning.

 	Regarding claim 2, Oslake taught the method of claim according to claim 1, as described above. Oslake further teaches wherein the parent data sample set comprises a plurality of workload parameter bins and wherein the workload parameters comprise a read operation or a write operation, (Oslake paragraph [0068], The resource costs for an operation include…(e.g., read/write counts, read/write bytes, and read/write sequentiality), network IO (e.g., send/receive bytes), or other resources used for the operation.  The workload transformations for an operation include workload dependencies that arise when execution of an operation requires a workflow sequence involving multiple components to be executed).

 	Claims 8 and 14 recite the same limitations as claim 2 above. Therefore, claims 8 and 14 are rejected based on the same reasoning.

 	Regarding claim 3, Oslake taught the method of claim according to claim 1, as described above. 

	However Park teaches wherein the recursively partitioning further comprises: partitioning each of the two or more child data sample sets into the plurality of  additional child data sample sets by dynamically adjusting a selected one of the plurality of workload parameters associated with each of the plurality the child data sample sets, (See Park paragraph [0042], all parameters (i.e., alignment and model parameters) are adjusted in an effort to minimize the difference between the simulated result and the SEM images, and then steps 13, 14 and 20 are repeated. This reiterative process continues until the alignment and model parameters are set such that the error between the simulated result and the SEM images is less than the first predefined error tolerance).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify wherein the recursively partitioning further comprises: partitioning each of the two or more child data sample sets into the plurality of  additional child data sample sets by dynamically adjusting a selected one of the plurality of workload parameters associated with each of the plurality the child data sample sets of Park to perform a model calibration process that minimizes/reduces the time required for performing the calibration process when modeling complex structures.  (See Park paragraph [0012]).

 	Claims 9 and 15 recite the same limitations as claim 3 above. Therefore, claims 9 and 15 are rejected based on the same reasoning.

 	Regarding claim 4, Oslake taught the method of claim according to claim 1, as described above. Oslake further teaches further comprising: determining latency errors associated with the parent data sample set each of the plurality of child data sample sets, and the plurality of additional child data sample sets, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.
However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).

 	Claims 10 and 16 recite the same limitations as claim 4 above. Therefore, claims
10 and 16 are rejected based on the same reasoning.

 	Regarding claim 5, Oslake taught the method of claim according to claim 4, as described above.  Oslake further teaches determined reduction in error is a difference between the determined latency error at the parent data sample set and the sum of the determined latency errors at the two or more child data sample sets, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.
However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).
 	
 	Claims 11 and 17 recite the same limitations as claim 5 above. Therefore, claims
11 and 17 are rejected based on the same reasoning.

 	Regarding claim 19, Oslake taught the device of claim according to claim 13, as described above.    Oslake further teaches wherein the reduction in error is determined based on a latency parameter, (See Oslake paragraph [0073], [0113], the latency of an operation in a child node may be calculated independently of the latency of an operation in a parent node.  However, the latency of operations in the parent node may depend on the latencies of dependent operations in the child node. Therefore, an upper bound for the latency of an operation in the parent node may be estimated using various different methods).
 	
 	Regarding claim 20, Oslake taught the device of claim according to claim 13, as described above.    
 	Oslake does not explicitly disclose wherein recursively partitioning each of the plurality of child data sample sets into a plurality of additional child data sample sets 
	However Park teaches wherein recursively partitioning each of the plurality of child data sample sets into a plurality of additional child data sample sets results in the reduction of error associated with each of the plurality of child data sample sets, (See Park See paragraph [0047]-[0048],   the process proceeds to Step 46 to determine if the current iteration number is greater than "N". If the answer is no, the process proceeds to Step 48, where the current iteration number is updated by "1", and then to Step 50 in which the non-alignment parameters (i.e., the model parameters) are updated in an effort to reduce the error).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify wherein recursively partitioning each of the plurality of child data sample sets into a plurality of additional child data sample sets results in the reduction of error associated with each of the plurality of child data sample sets of Park to perform a model calibration process that minimizes/reduces the time required for performing the calibration process when modeling complex structures.  (See Park paragraph [0012]).




s 6, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oslake et al. (US 2008/0262823 A1) in view of Park et al. (US 2007/0213967 A1) and further in view of Basak et al. (US Patent No. 8, 903, 995 B1).

 	Regarding claim 6, Oslake together with Park taught the method of claim according to claim 1, as described above.
 	Oslake together with Park does not explicitly disclose wherein the one or more polices comprises a threshold read operation size or a threshold write operation size and wherein the one or more modeling techniques comprises classification and regression tree (CART) modeling.
 	However, Basak teaches wherein the one or more polices comprises a threshold read operation size or a threshold write operation size, (See Basak Col. 18 lines 17-19, controlling the overall operation of the storage units in accordance with read and write commands…in response to a write command is referred to as "write data," whereas data read by device controller responsive to a read command is referred to as "read data) and wherein the one or more modeling techniques comprises classification and regression tree (CART) modeling, (See Basak Col. 3 lines 40-46, The server first performs a CART (classification and regression tree) analysis of the observed data to select the counters whose metrics affect a target network performance).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify wherein the one or more polices comprises a threshold read operation size or a threshold write operation 

 	Claims 12 and 18 recite the same limitations as claim 6 above. Therefore, claims
12 and 18 are rejected based on the same reasoning.
 	
Conclusions/Points of Contacts

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Segall et al. (US 2004/0263840 A1) The method includes determining relative positional errors of the displacement detectors relative to each other, determining the effect of motion stage errors on a first detector from the plurality of displacement detectors as a function of position of the motion stage, and determining the effect of motion stage errors on the remaining displacement detectors as a function of position of the motion stage. 
 	FUSE (US 2002/0183994 A1) This invention intends optimization processing by selecting parameters suffering from large production errors among all parameters and positively giving errors to the selected parameters. One feature of the invention is positively to allot errors to parameters. The parameters to which errors are allotted are called error-allocated parameters. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.